Citation Nr: 1524632	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  09-20 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an extraschedular rating for residuals of prostate cancer, status post operative radical retropubic prostatectomy, at any time from October 27, 2011.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In a July 2012 decision, the Board, in part, determined that referral of the Veteran's prostate cancer claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) was not warranted.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in February 2013, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  In a February 2013 Order, the Court vacated the portion of the Board's July 2012 decision that denied a referral for an extraschedular rating for residuals of prostate cancer, status post operative radical retropubic prostatectomy, at any time from October 27, 2011, and remanded the matter for readjudication in light of the Joint Motion.

In a November 2013 decision, the Board once again determined that referral of the Veteran's prostate cancer claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) was not warranted and remanded the TDIU claim for additional development.

The Veteran appealed the Board's decision to the Court.  In a February 2015 memorandum decision, the Court thereafter vacated the portion of the Board's November 2013 decision that denied a referral for an extraschedular rating for residuals of prostate cancer, status post operative radical retropubic prostatectomy, at any time from October 27, 2011, and remanded the matter for readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Any development affecting the previously remanded TDIU claim has an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  

Therefore, and in accordance with the February 2015 memorandum decision, the Board finds that the extraschedular rating claim for prostate cancer residuals must also be remanded to obtain from the Director, Compensation and Pension an opinion as to whether the criteria for an extraschedular rating have been met.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Also see Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014) ("The clear language and the use of the term 'disability picture' . . . refers to the collective impact of a veteran's service-connected disability or disabilities.'").  In considering the Veteran's claim, the Director, Compensation and Pension should be mindful of the fact that the Veteran is employed as a truck drive and Board has already conceded the fact that his complaints of having to frequently stop work because he has to use the restroom are not contemplated by the applicable schedular criteria.

While the appeal is in Remand status, relevant ongoing medical records should also be requested.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the appeal is REMANDED for the following actions:

1.  Physically or electronically associated with the claims file any outstanding VA treatment records including all post-January 2010 treatment records from the Tuscaloosa VA Medical Center. 

2.  After obtaining authorizations from the Veteran, physically or electronically associated with the claims file any outstanding private treatment records.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the post-October 27, 2011, problems caused by his prostate cancer.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After undertaking the above development to the extent possible, refer the claims file to the Director, Compensation and Pension to obtain an opinion as to whether the criteria for an extraschedular rating for residuals of prostate cancer, status post operative radical retropubic prostatectomy, have been met at any time from October 27, 2011.

In considering the Veteran's claim, the Director, Compensation and Pension should be mindful of the fact that the Veteran is employed as a truck drive and Board has already conceded the fact that his complaints of having to frequently stop work because he has to use the restroom are not contemplated by the applicable schedular rating.

5.  Then readjudicate the claim for a TDIU and the claim for an extraschedular rating for residuals of prostate cancer, status post operative radical retropubic prostatectomy, at any time from October 27, 2011.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims file since the most recent supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

